Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Buck et al. (US 7,548,892 B2) teaches a system and method for processing machine learning techniques and other non-graphics applications using a GPU to accelerate and optimize the processing. The transfer of graphic processing from the CPU to the GPU because the GPU is typically much more powerful than the typical CPU.
Ma et al. (US 2018/0285011 A1) teaches a method for processing an operation pipeline. A graph that comprises a model for a number of potential memory side accelerator thread assignments to carry out the operation pipeline. The model may be a recipe for carrying out the operation pipeline, including the function that is to be performed and the location at which the function is performed. A model may also include steps that describe the movement of data from one location to another location.
Amos et al. (OptNet: Differentiable Optimization as a Layer in Neural Networks) a network architecture that integrates optimization problems as individual layers in larger end-to-end trainable deep networks. These layers encode constraints and complex dependencies between the hidden states that traditional convolutional and full-connected layers often cannot capture.

As to claims 1-20, the prior art of record does not teach or render obvious the limitations recited in claims 1, 12 and 20, when taken in the context of the claims as a whole, specific to when a first task including at least one of a plurality of operations is to be performed, receiving first path information indicating a first computing path for the first task. The first computing path includes a sequence of operations included in the first task and a driving sequence of resources for performing the operations included in the first task. The method further includes setting data representation formats of the resources for performing the operations included in the first task based on data representation information and the first path information. The data representation information indicates an optimized data representation format for each of the plurality of heterogeneous resources.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 12 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday, Wednesday-Friday 2:30pm-5:30pm, Tuesday: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
January 13, 2022